

117 S200 IS: Relaunching America’s Workforce Act
U.S. Senate
2021-02-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 200IN THE SENATE OF THE UNITED STATESFebruary 3, 2021Mrs. Murray (for herself, Mr. Kaine, Ms. Smith, Ms. Baldwin, Ms. Rosen, Ms. Hassan, Mr. Reed, Mr. Coons, and Mrs. Gillibrand) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo provide State and local workforce and career and technical education systems the support to respond to the COVID–19 national emergency.1.Short title; table of contents(a)Short titleThis Act may be cited as the Relaunching America’s Workforce Act.(b)Table of contentsThe table of contents is as follows: Sec. 1. Short title; table of contents.Sec. 2. Definitions.Sec. 3. Rule of construction.TITLE I—Workforce Innovation and Opportunity ActSec. 101. Definitions and WIOA requirements.Subtitle A—Workforce Development Activities in Response to the COVID–19 National EmergencySec. 111. Workforce response activities.Sec. 112. National dislocated worker grants.Sec. 113. State dislocated worker activities responding to the COVID–19 emergency.Sec. 114. Youth workforce investment activities responding to the COVID–19 national emergency.Sec. 115. Adult employment and training activities responding to the COVID–19 national emergency.Subtitle B—Employment Service COVID–19 National Emergency Response FundSec. 121. Employment service.Subtitle C—Job Corps Response to the COVID–19 National EmergencySec. 131. Job Corps response to the COVID–19 national emergency.Subtitle D—National ProgramsSec. 141. Native American programs responding to the COVID–19 national emergency.Sec. 142. Migrant and seasonal farmworker program response.Sec. 143. YouthBuild activities responding to the COVID–19 national emergency.Sec. 144. Reentry employment opportunities responding to the COVID–19 national emergency.Sec. 145. Registered apprenticeship opportunities responding to the COVID–19 national emergency.Subtitle E—Adult Education and Literacy COVID–19 National Emergency ResponseSec. 151. Definitions.Sec. 152. Adult education and literacy response activities.Sec. 153. Distribution of funds.Subtitle F—Community College and Industry Partnership GrantsSec. 161. Community college and industry partnership grants.Subtitle G—General ProvisionsSec. 171. General provisions.TITLE II—Carl D. Perkins Career and Technical Education Act of 2006Sec. 201. Definitions and Perkins CTE requirements.Sec. 202. Perkins career and technical education.Sec. 203. General provisions.2.DefinitionsIn this Act:(1)Apprenticeship; apprenticeship programThe terms apprenticeship and apprenticeship program mean, respectively, an apprenticeship in an apprenticeship program, and an apprenticeship program, registered by the Office of Apprenticeship or a State apprenticeship agency under the Act of August 16, 1937 (commonly known as the National Apprenticeship Act) (50 Stat. 664, chapter 663; 29 U.S.C. 50 et seq.), including, as in effect on December 30, 2019, any requirement, standard, or rule promulgated under that Act. (2)CoronavirusThe term coronavirus means coronavirus as defined in section 506 of the Coronavirus Preparedness and Response Supplemental Appropriations Act, 2020 (Public Law 116–123).(3)COVID–19 national emergencyThe term COVID–19 national emergency means the national emergency declared by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.) on March 13, 2020, with respect to the coronavirus.(4)SecretaryThe term Secretary—(A)as such term is used in subtitles A through D, and subtitle F, of title I, means the Secretary of Labor; and(B)as such term is used in subtitle E of title I and title II, means the Secretary of Education.3.Rule of constructionAny funds made available under this Act that are used to fund an apprenticeship or apprenticeship program shall only be used for, or provided to, an apprenticeship, or apprenticeship program, that meets the definition of the term involved in section 2 of this Act, including any funds awarded for the purposes of grants, contracts, or cooperative agreements, or the development, implementation, or administration, of an apprenticeship or an apprenticeship program. IWorkforce Innovation and Opportunity Act101.Definitions and WIOA requirementsExcept as otherwise provided, in this title, other than subtitle E—(1)the terms have the meanings given the terms in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102); and(2)an allotment, allocation, or other provision of funds made in accordance with a provision of the Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.) shall be made in compliance with the applicable requirements of such Act (29 U.S.C. 3101 et seq.), including the applicable requirements of section 182(e) of such Act (29 U.S.C. 3242(e)) unless otherwise provided for in this Act.AWorkforce Development Activities in Response to the COVID–19 National Emergency111.Workforce response activities(a)Funds for adults and dislocated workersWith respect to funds appropriated under section 113(d) or 115(c) and allotted to a State under subtitle B of title I of the Workforce Innovation and Opportunity Act (29 U.S.C. 3151 et seq.) for adult or dislocated worker workforce development activities, allocated to a local area for adult workforce development activities in accordance with paragraph (2)(A) or paragraph (3) of section 133(b) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3173(b)), or allocated to a local area for dislocated worker workforce development activities in accordance with section 133(b)(2)(B) of such Act (29 U.S.C. 3173(b)(B)), the following shall apply:(1)Eligibility of adults and dislocated workersTo be eligible to receive services through those funds, an adult or dislocated worker—(A)shall not be required to meet the requirements of section 134(c)(3)(B) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3174(c)(3)(B));(B)may include, as determined by the Governor or local board involved, an individual described in section 2102(a)(3)(A) of the Coronavirus Aid, Relief, and Economic Security Act (15 U.S.C. 9021(a)(3)(A)) who, for the purposes of this section, may be considered by the Governor or board to be an adult or a dislocated worker; and(C)shall include individuals with barriers to employment, including individuals with disabilities, not less than age 18 who, for the purposes of this section, shall be considered to be adults and dislocated workers.(2)Individualized career servicesSuch funds may be used to provide individualized career services described in section 134(c)(2)(A)(xii) of the Workforce Investment and Opportunity Act (29 U.S.C. 3174(c)(2)(A)(xii)) to any such eligible adult and dislocated worker.(3)Incumbent worker trainingIn a case in which the local board for such local area provides to the Secretary an assurance that the local area will use such allocated funds (allocated for adult or dislocated worker activities) to provide the work support activities designed to assist low-wage workers in retaining and enhancing employment in accordance with section 134(d)(1)(B) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3174(d)(1)(B)), such local board may—(A)use not more than 40 percent of such allocated funds for a training program for incumbent workers described in section 134(d)(4)(A)(i) of such Act (29 U.S.C. 3174(d)(4)(A)(i)) (for such low-wage workers who are incumbent workers); and(B)consider the economic impact of the COVID–19 national emergency to the employer or participants of such program in determining an employer’s eligibility under section 134(d)(4)(A)(ii) of such Act (29 U.S.C. 3174(d)(4)(A)(ii))) for the Federal share of the cost of such program.(4)Transitional jobs(A)In generalThe local board for such local area may use not more than 40 percent of such allocated funds to provide transitional jobs in accordance with section 134(d)(5) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3174(d)(5)).(B)ClarificationSection 194(10) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3254(10)) shall not apply with respect to the funds used under subparagraph (A).(5)On-the-job trainingThe Governor for the State or the local board for such area may take into account the impact of the COVID–19 national emergency as a factor in determining whether to increase the amount of a reimbursement to an amount up to 75 percent of the wage rate of a participant in accordance with 134(c)(3)(H) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3174(c)(3)(H)).(6)Customized trainingThe Governor for the State or local board for such area may take into account the impact of the COVID–19 national emergency as a factor in determining the portion of the cost of training an employer shall provide in accordance with section 3(14) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102(14)).(b)Governor’s reserveWith respect to funds appropriated under section 113(d), 114(d), or 115(c) and allotted under section 127 or 132 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3162; 3172) to a State in accordance with section 127(b)(1)(C) and paragraphs (1)(B) and (2)(B) of section 132(b) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3162(b)(1)(C); 3172(b)), the Governor— (1)shall make the reservations under section 128(a) and 133(a)(1) of such Act (29 U.S.C. 3163(a); 3173(a)(1)) and use the reserved funds for statewide activities described in section 129(b) or paragraph (2)(B) or (3) of section 134(a) of such Act (29 U.S.C. 3164(b); 3174(a)) related to the COVID–19 national emergency; and(2)may make a reservation (in addition to the reservations described in paragraph (1)) of not more than 10 percent for activities related to responding to the COVID–19 national emergency if such reserved funds are used for activities benefitting the local areas within such State most impacted by the COVID–19 national emergency, which activities may include providing—(A)training for health care workers, public health workers, personal care attendants, direct service providers, home health workers, and frontline workers;(B)resources to support, allow for, or provide access to, online services, including counseling, case management, and employment retention supports, and delivery by local boards, one-stop centers, one-stop operators, or training services by providers eligible under section 122; or(C)additional resources to such local areas to provide career services and supportive services for eligible individuals.(c)State workforce COVID–19 recovery planNot later than 60 days after a State receives funds appropriated under section 113(d), 114(d), or 115(c), the Governor shall submit to the Secretary, as a supplement to the State plan submitted under section 102(a) or 103(a) of the Workforce Investment and Opportunity Act (29 U.S.C. 3112(a); 3113(a)), a workforce plan that responds to the COVID–19 national emergency.112.National dislocated worker grants(a)Grants authorizedFrom the funds appropriated under subsection (e), the Secretary shall award, in accordance with section 170 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3225), national dislocated worker grants to the entities that meet the requirements for the grants under such section to carry out the activities described in such section and in subsection (d) of this section.(b)PlanThe Secretary shall submit to the Committee on Education and Labor of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate, and the Committees on Appropriations of the House of Representatives and the Senate, not later than 30 days after the date of enactment of this Act, a plan for awarding of grants under this section.(c)TimingSubject to the availability of appropriations to carry out this section, not later than 60 days after the date of enactment of this Act, the Secretary shall use not less than 50 percent of the funds appropriated under subsection (e) to award grants under this section.(d)Uses of funds(1)In generalNot less than half of the funds appropriated under subsection (e) shall be used to award grants under this section to carry out this subsection, by responding to the COVID–19 national emergency as described in paragraph (2).(2)Response to COVID–19 national emergencySuch a grant to respond to the COVID–19 national emergency shall be used to provide activities that include each of the following:(A)Training and temporary employmentThe activities provided shall include training and temporary employment Training and temporary employment to respond to the COVID–19 national emergency, ensuring any training or employment under this subparagraph provides participants with adequate and safe equipment, environments, and facilities for training and supervision, including positions or assignments— (i)as personal care attendants, direct service providers, or home health workers providing direct care and home health services for—(I)older individuals, individuals with disabilities, or other individuals with respiratory conditions or other underlying health conditions; or(II)individuals in urban, rural, or suburban local areas with excess poverty;(ii)in health care and health care support positions responding to the COVID–19 national emergency;(iii)to support State, local, or tribal health departments; or(iv)in a sector directly responding to the COVID–19 national emergency such as childcare, food retail, public service, manufacturing, or transportation.(B)Layoff responseThe activities provided shall include activities responding to layoffs of 50 or more individuals laid off by one employer, or layoffs that significantly increase unemployment in a community, as a result of the COVID–19 national emergency, such as layoffs in the hospitality, transportation, manufacturing, or retail industry sectors or occupations.(e)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $500,000,000 for fiscal year 2021, to remain available through fiscal year 2023.113.State dislocated worker activities responding to the COVID–19 emergency(a)Distribution of funds(1)StatesFrom the amounts appropriated under subsection (d), the Secretary shall make allotments to States in accordance with section 132(b)(2) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3172(b)(2)).(2)Local areasNot later than 30 days after a State receives an allotment under paragraph (1), the State shall use the allotted funds—(A)to make the reservations required under section 133(a) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3173(a)), which reserved funds may be used for statewide activities described in section 134(a) of such Act (29 U.S.C. 3174(a)) related to the COVID–19 national emergency and the activities described in subsection (c); and(B)to allocate the remaining funds to local areas in accordance with section 133(b)(2)(B) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3173(b)(2)(B)), which funds may be used for activities described in section 134 (other than section 134(a)).(b)Required usesEach State, in coordination with local areas to the extent described in subsection (c), shall use the funds received under this section to engage in the dislocated worker response activities described in sections 133(b)(2)(B) and 134 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3173(b)(2)(B); 3174), and the activities described in subsection (c), to support layoff aversion and provide necessary supports to eligible adults (at risk of dislocation) and dislocated workers and to employers facing layoffs, due to the impacts of the COVID–19 national emergency.(c)COVID–19 dislocated worker emergency responseThe dislocated worker response activities described in this subsection shall include each of the following activities carried out by a State, in coordination with local areas impacted by the COVID–19 national emergency (including local areas in which layoffs, suspensions, or reductions of employment have occurred or have the potential to occur as a result of the COVID–19 national emergency):(1)Rapid response activitiesThe dislocated worker rapid response activities shall include the rapid response activities described in section 134(a)(2)(A) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3174(a)(2)(A)), including the layoff aversion activities described in section 682.320 of subtitle 20, Code of Federal Regulations (as in effect on the date of enactment of this Act) to engage employers and adults (at risk of dislocation).(2)Dislocated worker activitiesThe dislocated worker rapid response activities shall include coordination of projects, for eligible adults (at risk of dislocation) and dislocated workers impacted by layoffs, suspensions, or reductions in employment as a result of the COVID–19 national emergency, targeted at immediate reemployment, career navigation services, supportive services, career services, training for in-demand industry sectors and occupations, provision of information on in-demand and declining industries and information on employers who have a demonstrated history of providing equitable benefits and compensation and safe working conditions, access to technology and online skills training including digital literacy skills training, and other layoff support or further layoff aversion strategies through employment and training activities.(3)Short-term training for COVID–19 emergency responseThe dislocated worker rapid response activities shall include a prioritization or coordination of employment and training activities, including supportive services and career pathways, that—(A) prepare eligible adults (at risk of dislocation) and dislocated workers to participate in short-term employment to meet the demands for health care workers, public health workers, personal care attendants, direct service providers, home health workers, and frontline workers responding to the COVID–19 national emergency, including frontline workers in the transportation, information technology, service, manufacturing, food service, maintenance, and cleaning sectors;(B)allow such participating individuals to maintain eligibility for career services and training services through the period in which such individuals are in short-term employment to respond to the COVID–19 national emergency, and in the period immediately following the conclusion of the short-term employment, to support transitions into further training or employment; and(C)provide participants with adequate and safe equipment, environments, and facilities for training and supervision.(4)Coordination of activitiesThe dislocated worker rapid response activities shall include coordination of necessary career services or training services with State vocational rehabilitation agencies to support individuals with disabilities who have experienced layoffs, suspensions, or reductions in employment opportunities due to the impact of the COVID–19 national emergency. (d)Authorization of appropriationsThere is authorized to be appropriated to carry out the activities described in this section, and subsections (a), (b), and (c) of section 111, $2,500,000,000 for fiscal year 2021, to remain available through fiscal year 2023.114.Youth workforce investment activities responding to the COVID–19 national emergency(a)Distribution of funds(1)StatesFrom the amounts appropriated under subsection (d), the Secretary shall make allotments to States in accordance with section 127(b) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3162(b)).(2)Local areasNot later than 30 days after a State receives an allotment under paragraph (1), the State shall use the allotted funds—(A)to make the reservations required under 128(a) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3163(a)), which reserved funds may be used for statewide activities described in section 129(b) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3164(a)) related to the COVID–19 national emergency and the activities described in subsection (b); and (B)to allocate the remaining funds to local areas in accordance with section 128(b) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3163(b)), which funds may be used for the activities described in subsection (b).(b)Uses of funds(1)In generalIn using the funds received under this section, each State and local area shall prioritize providing services described in paragraph (2)(A) for youth impacted by diminished labor market opportunities for summer jobs or year-round employment due to the economic impacts of the COVID–19 national emergency, and youth who are individuals with barriers to employment, including youth with disabilities.(2)Youth workforce investment activities(A)Employment opportunities for at-risk youthEach State and local area receiving funds under this section shall use not less than 50 percent of such funds to support summer and year-round youth employment opportunities for in-school and out-of-school youth—(i)with a priority for out-of-school youth and youth with multiple barriers to employment; and(ii)which shall include support for employer partnerships for youth employment and subsidized youth employment, and partnerships with community-based organizations to support such employment opportunities.(B)Other activitiesAny amount of the funds so received that is not used to carry out the activities described in subparagraph (A) shall be used by States and local areas for carrying out the activities described in subsections (b) and (c), respectively, of section 129 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3164), and for the purposes of—(i)supporting in-school and out-of-school youth to connect to education and career pathways;(ii)establishing or expanding partnerships with community-based organizations to develop or expand work experience opportunities through which youth can develop skills and competencies to secure and maintain employment, including opportunities with supports for activities like peer mentoring;(iii)providing subsidized employment, internships, work-based learning, and youth apprenticeship opportunities;(iv)providing work readiness training activities and educational programs aligned to career pathways that support credential attainment and the development of employability skills;(v)engaging or establishing industry or sector partnerships to determine job needs and available opportunities for youth employment;(vi)conducting outreach to youth and employers;(vii)providing coaching, navigation, and mentoring services for participating youth, including career exploration, career counseling, career planning, and college planning services for participating youth;(viii)providing coaching, navigation, and mentoring services for employers on how to successfully employ participating youth in meaningful work;(ix)providing services to youth, to enable participation in a program of youth activities, which services may include supportive services, access to technological devices and access to other supports needed to access online services, including assistive technology for youth with disabilities, and followup services for not less than 12 months after the completion of participation, as appropriate; and(x)coordinating activities under this section with State and local educational agencies to adjust for revised academic calendars in response to the COVID–19 national emergency.(c)General provisionsA State or local area using funds under this section for youth summer or year-round employment shall require that not less than 25 percent of the wages of each eligible youth participating in such employment be paid by the employer, except that such requirement may waived for an employer facing financial hardship due to the COVID–19 national emergency.(d)Authorization of appropriationsThere is authorized to be appropriated to carry out the activities described in this section, and subsections (b) and (c) of section 111, $2,500,000,000 for fiscal year 2021, to remain available through fiscal year 2023.115.Adult employment and training activities responding to the COVID–19 national emergency(a)Distribution of funds(1)StatesFrom the amounts appropriated under subsection (c), the Secretary shall make allotments to States in accordance with section 132(b)(1) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3172(b)(1)).(2)Local areasNot later than 30 days after a State receives an allotment under paragraph (1), the State shall use the allotted funds—(A)to make the reservations required under section 133(a) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3173(a)), which reserved funds may be used for statewide activities described in section 134(a) of such Act (29 U.S.C. 3174(a)) related to the COVID–19 national emergency; and(B)to allocate the remaining funds to local areas in accordance with paragraph (2)(A) or (3) of section 133(b) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3173(b)).(b)Uses of funds(1)In generalEach State and local area receiving funds under this section shall use the funds to engage in the adult employment and training activities described in section 134 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3174) to provide necessary supports and services to eligible adults who are adversely impacted by the COVID–19 national emergency, including to individuals who are underemployed or most at risk of unemployment, and shall coordinate the adult employment and training services with employers facing economic hardship or employment challenges due to economic impacts of the COVID–19 national emergency.(2)COVID–19 adult employment and training activities(A)Services to support employers impacted by the COVID–19 national emergencyOf the funds allocated to a local area under subsection (a)(2)(B), not less than one third shall be used for providing services to eligible adults to support employers impacted by the COVID–19 national emergency, including—(i)incumbent worker training, on-the-job training, apprenticeship programs, and customized training activities;(ii)training provided through individual training accounts;(iii)training for in-demand industry sectors and occupations, including for digital literacy needed for such industry sectors and occupations; and(iv)activities supporting employee retention.(B)Underemployment and employment supportsOf the funds allocated to a local area and not used for activities under subparagraph (A), such funds shall be used to provide the services and supports described in section 134(c)(2) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3174(c)(2)) for eligible adults who are workers facing underemployment, individuals seeking work, or dislocated workers, prioritizing individuals with barriers to employment or eligible adults who are adversely impacted by economic changes within their communities due to the COVID–19 national emergency, including providing—(i)career navigation supports to encourage and enable workers to find new career pathways to in-demand careers and the necessary training to support those career pathways, or workplace learning advisors to support incumbent workers;(ii)virtual services and virtual employment and training activities, including providing appropriate accommodations to individuals with disabilities in accordance with the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.); and(iii)supportive services and individualized career services as described in section 134(c)(2)(A)(xii) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3174(c)(2)(A)(xii)), including for individuals with disabilities through collaboration with the State vocational rehabilitation agency. (c)Authorization of appropriationsThere is authorized to be appropriated to carry out this section and subsections (a), (b), and (c) of section 111, $2,500,000,000 for fiscal year 2021, to remain available through fiscal year 2023.BEmployment Service COVID–19 National Emergency Response Fund121.Employment service(a)In generalFrom the funds appropriated under subsection (c), the Secretary shall—(1)reserve not less than $100,000,000 for workforce information systems improvements, including for related electronic tools and system building, and for the activities described in subsection (b)(1); and(2)use the remaining funds to make allotments in accordance with section 6 of the Wagner-Peyser Act (29 U.S.C. 49e) to States, which for purposes of this section shall include the Commonwealth of the Northern Mariana Islands and American Samoa, for—(A)the activities described in subsection (b)(2) of this section; and(B)the activities described in section 15 of the Wagner-Peyser Act (29 U.S.C. 49l–2). (b)Uses of funds(1)Reservation uses of fundsThe Secretary shall use the funds reserved under subsection (a)(1) for—(A)workforce information grants to States for the development of labor market insights and evidence on the State and local impacts of the COVID–19 national emergency and on promising reemployment strategies, and to improve access to tools and equipment for virtual products and service delivery;(B)the Workforce Information Technology Support Center, to facilitate voluntary State participation in multi-State data collaboratives that develop real-time State and local labor market insights on the impacts of the COVID–19 national emergency and evidence to promote more rapid reemployment and economic mobility, using cross-State and cross-agency administrative data; and(C)improvements in short- and long-term State and local occupational and employment projections to facilitate reemployment, economic mobility, and economic development strategies. (2)State uses of fundsA State shall use an allotment received under subsection (a)(2) to—(A)provide additional resources for supporting employment service personnel employed through a merit system in providing reemployment services for unemployed and underemployed workers impacted by the COVID–19 national emergency; (B)provide assistance for individuals impacted by the COVID–19 national emergency, including individuals receiving unemployment benefits or seeking employment as a result of the emergency (which provision of assistance shall include providing for services such as reemployment services, job search assistance, and job matching services based on the experience of individuals, individualized career services, and appropriate referral to and coordination with agencies providing services to individuals with barriers to employment, including individuals with disabilities); and (C)provide services for employers impacted by the COVID–19 national emergency, which shall include services for employers dealing with labor force changes as a result of such emergency.(c)Authorization of appropriationsThere is authorized to be appropriated to carry out the activities described in this section $1,000,000,000 for fiscal year 2021, to remain available through fiscal year 2023.CJob Corps Response to the COVID–19 National Emergency131.Job Corps response to the COVID–19 national emergency(a)Funding for job corps during the COVID–19 national emergencyFrom the funds appropriated under subsection (c), the Secretary—(1)shall provide funds to each entity with which the Secretary has entered into an agreement under section 147(a)(1) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3197(a)(1)) to—(A)during the COVID–19 national emergency—(i)carry out the activities described in section 148(a) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3198(a)); and(ii)provide the child care described in section 148(e) of such Act (29 U.S.C. 3198(e));(B)retain existing capacity (existing as of June 1, 2019) of each Job Corps center, including retaining the existing residential capacity, during and after the COVID–19 national emergency, and increase staffing and student capacity and resources related to section 145 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3195) to provide for full on-board strength after such emergency; and(C)during the 12-month period after the COVID–19 national emergency, carry out the graduate services described in section 148(d) of such Act (29 U.S.C. 3198(d)) for any individual who has graduated from Job Corps during the 3-month period after such emergency; and(2)may—(A)provide up to 15 percent of the funds provided to the entity to meet the operational needs of the Job Corps center (which may include the cleaning, sanitation, and necessary improvements of the center related to COVID–19);(B)support—(i)activities providing the relationship to opportunities, and links to employment opportunities described in paragraphs (2) and (3) of section 148(a) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3198(a)); and(ii)the academic and career and technical education and training described in section 148 of such Act (29 U.S.C. 3198) through virtual or remote means for any period while some Job Corps enrollees are nonresidential due to the COVID–19 national emergency, including by providing necessary technology resources to enrollees during either period;(C)provide for costs related to infrastructure projects, including technology modernization needed to provide for virtual and remote learning; and(D)provide for payment of Job Corps stipends, including emergency Job Corps stipends, and facilitate such payments through means such as debit cards with no usage fees, and provide for corresponding financial literacy.(b)FlexibilityIn order to provide for the successful continuity of services and enrollment periods during the COVID–19 national emergency, additional flexibility shall be provided for Job Corps enrollees and service providers, including flexibility provided as follows: (1)Enrollment lengthNotwithstanding section 146(b) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3196(b)), an individual enrolled in the Job Corps during the COVID–19 national emergency may extend the individual's period of enrollment for more than 2 years, as long as such extension does not exceed a 2-year, continuous period of enrollment after the COVID–19 national emergency.(2)Advanced career training programsWith respect to advanced career training programs under section 148(c) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3198(c)), in which the enrollees may continue to participate for a period not to exceed 1 year in addition to the period of participation to which the enrollees would otherwise be limited, the COVID–19 national emergency shall not be considered as any portion of such additional 1-year participation period.(3)Counseling, job placement, and assessmentThe counseling, job placement services, and assessment described in section 149 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3199) shall be available to former enrollees or graduates—(A)whose enrollment was interrupted due to the COVID–19 national emergency; or(B)who graduated from Job Corps during the period beginning on January 1, 2020, and ending 3 months after the COVID–19 national emergency.(4)SupportThe Secretary shall provide additional support for the transition period described in section 150(c) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3200(c)), subject to subparagraph (B), including providing the following: (A)Transition allowancesThe Secretary shall provide for additional transition allowances as described in subsection (b) of section 150 of such Act (29 U.S.C. 3200) for Job Corps graduates who have graduated during the period described in paragraph (3)(B).(B)Transition supportThe Secretary shall consider the period described in paragraph (3)(B) to be the period described in subsection (c) of such section 150 (29 U.S.C. 3200) in which employment services shall be provided to former enrollees. (c)Authorization of appropriationsThere is authorized to be appropriated to carry out this subtitle $500,000,000 for fiscal year 2021, to remain available through fiscal year 2023.DNational Programs141.Native American programs responding to the COVID–19 national emergencyThere is authorized to be appropriated to carry out activities described in section 166 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3221) $150,000,000 for fiscal year 2021, to remain available through fiscal year 2023. 142.Migrant and seasonal farmworker program response(a)Eligible migrant and seasonal farmworkerNotwithstanding the low-income requirement in the definition of eligible seasonal farmworker in section 167(i)(3) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3222(i)(3)), an individual seeking to enroll in a program funded under section 167 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3222) during the COVID–19 national emergency is eligible for such enrollment if such individual is a member of a family with a total family income equal to or less than 150 percent of the Federal poverty line.(b)Authorization of appropriationsThere is authorized to be appropriated to carry out this section and activities as described in section 167 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3222) $150,000,000 for fiscal year 2021, to remain available through fiscal year 2023.143.YouthBuild activities responding to the COVID–19 national emergency(a)In generalIn order to provide for the successful continuity of services and enrollment periods during the COVID–19 national emergency, the Secretary shall—(1)make available, from 20 percent of the funds appropriated under subsection (c), assistance to entities carrying out YouthBuild programs operating during the COVID–19 national emergency and, for the assistance made available to such an entity—(A)the assistance may be used for carrying out the activities under section 171(c)(2) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3226(c)(2)); and(B)notwithstanding section 171(c)(2)(D) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3226(c)(2)(D)), a portion equal to not more than 20 percent of the assistance may be used for the administrative costs of carrying out activities under section 171(c)(2) of such Act, but all of such portion shall be used for such administrative costs related to responding to the COVID–19 national emergency; (2)after using funds in accordance with paragraph (1), use 80 percent of the funds appropriated under subsection (c) to—(A)reserve and use funds in accordance with section 171(g)(2)(B) of such Act (29 U.S.C. 3226(g)(2)(B)); and(B)award grants in accordance with section 171(c) of such Act (29 U.S.C. 3226(c)), which may be awarded as supplemental awards, to eligible entities that received grants under such section 171(c) for program year 2019 or 2020; and(3)provide for the flexibility described in subsection (b) for YouthBuild participants and entities carrying out YouthBuild programs.(b)FlexibilityDuring the COVID–19 national emergency, the Secretary shall provide for flexibility for YouthBuild participants and entities carrying out YouthBuild programs, including flexibility provided as follows:(1)EligibilityNotwithstanding the age requirements for enrollment under section 171(e)(1)(A)(i) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3226(e)(1)(A)(i)), an individual seeking to participate in a YouthBuild program and who will turn 25 during the COVID–19 national emergency is eligible for such participation, if such individual is not more than age 25 on the date of enrollment. (2)Participation lengthNotwithstanding section 171(e)(2) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3226(e)(2)), the period of participation in a YouthBuild program may extend for more than 24 months for an individual participating in such program during the COVID–19 national emergency, as long as such extension does not exceed a 24-month, continuous period of enrollment after the COVID–19 national emergency.(c)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $250,000,000 for fiscal year 2021, to remain available through fiscal year 2023.144.Reentry employment opportunities responding to the COVID–19 national emergency(a)In generalThe Secretary shall—(1)not later than 30 days after the date of enactment of this Act, announce an opportunity to receive funds in accordance with section 169(b) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3224(b)) for the activities described in subsection (b) of this section; and(2)from the funds appropriated under subsection (c), not later than 45 days after the date on which an entity submits an application that meets the requirements of the Secretary under this section, award funds under this section to such entity.(b)Use of funds(1)Grants for reentry employment opportunitiesFunds appropriated under this section and not reserved under paragraph (2) shall be used to support reentry employment opportunities for justice system-involved youth or young adults, formerly incarcerated adults, and former offenders, during and following the COVID–19 national emergency, with priority given to providing for subsidized employment and transitional jobs, and creating stronger alignment between the opportunities and the workforce development system and participant supports under subtitle B of title I of the Workforce Innovation and Opportunity Act (29 U.S.C. 3151 et seq.). (2)Grants for intermediaries(A)ReservationOf the amount appropriated under subsection (c), the Secretary shall reserve $87,500,000 for grants under this paragraph.(B)GrantsThe Secretary shall make grants, on a competitive basis, to national and regional intermediaries to prepare, for reentry employment opportunities described in paragraph (1), young formerly incarcerated individuals described in paragraph (1) including such individuals who have dropped out of school or other educational programs, for employment or further education. In making the grants, the Secretary shall give priority to intermediaries proposing projects serving high-crime, high-poverty areas. (c)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $350,000,000 for fiscal year 2021, to remain available through fiscal year 2023.145.Registered apprenticeship opportunities responding to the COVID–19 national emergency(a)In generalFrom the funds appropriated under subsection (d), the Secretary shall award grants, contracts, or cooperative agreements to eligible entities on a competitive basis to create or expand apprenticeship programs, which shall include pre-apprenticeship programs and youth apprenticeship programs.(b)Use of fundsIn making awards under subsection (a), the Secretary shall ensure that—(1)not less than 50 percent of the funds appropriated under subsection (d) shall be awarded to States in accordance with the award information described in the Department of Labor Employment and Training Administration Training and Employment Guidance Letter No. 17–18 issued on May 3, 2019;(2)the remaining funds appropriated under subsection (d) after funds are awarded under paragraph (1) shall be used for supporting national industry and equity intermediaries, and local intermediaries; and(3)funds awarded under this section shall be used for creating or expanding opportunities in apprenticeship programs, including opportunities in pre-apprenticeship programs and youth apprenticeship programs, and activities including—(A)providing supportive services;(B)using recruitment and retention strategies for program participants with a priority for recruiting and retaining, for programs, a high number or high percentage of individuals with barriers to employment and individuals from populations traditionally underrepresented in apprenticeship programs, including individuals with disabilities; (C)expanding apprenticeship programs in high-skill, high-wage, or in-demand industry sectors and occupations;(D)paying for costs associated with related instruction, or wages while participating in related instruction;(E)improving educational alignment; and(F)encouraging employer participation.(c)Secretarial responsibilitiesNot later than 30 days after the date of enactment of this Act, the Secretary shall identify and disseminate strategies and tools to support virtual and online learning and training in registered apprenticeship programs. (d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $500,000,000 for fiscal year 2021, to remain available through fiscal year 2023.EAdult Education and Literacy COVID–19 National Emergency Response151.DefinitionsIn this subtitle, the terms adult education, adult education and literacy activities, eligible agency, eligible provider, and integrated education and training have the meanings given the terms in section 203 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3272).152.Adult education and literacy response activities(a)Online service delivery of adult education and literacy activitiesDuring the COVID–19 national emergency, an eligible agency may use funds available to such agency under paragraphs (2) and (3) of section 222(a) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3302(a)), for the administrative expenses of the eligible agency related to transitions to online service delivery of adult education and literacy activities.(b)Secretarial responsibilitiesNot later than 30 days after the date of enactment of this Act, the Secretary shall, in carrying out section 242(c)(2)(G) of the Workforce Innovation Opportunity Act (29 U.S.C. 3332(c)(2)(G)), identify and disseminate to States strategies and virtual proctoring tools to—(1)assess the progress of learners in programs of adult education and literacy activities, on the basis of valid research, as appropriate; and(2)measure the progress of such programs in meeting the State adjusted levels of performance described in section 116(b)(3) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3141(b)(3)).153.Distribution of funds(a)Reservation of funds; grants to eligible agenciesFrom the amounts appropriated under subsection (c), the Secretary shall—(1)reserve and use funds in accordance with section 211(a) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3291); and(2)award grants to eligible agencies in accordance with section 211(b) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3291), ensuring that not less than 10 percent of the total funds awarded through those grants shall be used to provide adult education and literacy activities in correctional facilities.(b)Uses of fundsEach eligible agency or eligible provider shall use the funds received through subsection (a)(2) to expand the capacity of adult education providers to prioritize serving adults with low literacy or numeracy levels negatively impacted by the economic consequences of the COVID–19 national emergency, which may include—(1)expanding the infrastructure needed for the provision of services and educational resources online or through digital means, including the provision of technology or internet access to students and instructional staff to enable virtual or distance learning, including the provision of assistive technology as applicable; (2)creating or expanding digital literacy curricula and resources, including professional development activities to aid instructional and program staff in providing online or digital training to students, including activities undertaken to ensure the accessibility of such resources to individuals with disabilities; and (3)equipping adult education providers to partner more closely with partners in workforce development systems on implementation strategies such as provision of integrated education and training to prepare adult learners on an accelerated timeline for high-skill, high-wage, or in-demand industry sectors and occupations.(c)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $1,000,000,000 for fiscal year 2021, to remain available through fiscal year 2023. FCommunity College and Industry Partnership Grants161.Community college and industry partnership grants(a)DefinitionsIn this section:(1)Eligible entityThe term eligible entity means an eligible institution or a consortium of such eligible institutions, which may include a multistate consortium of such eligible institutions.(2)Eligible institutionThe term eligible institution means a public institution of higher education (as defined in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a))) at which the highest degree that is predominantly awarded to students is an associate degree, including a 2-year Tribal College or University (as defined in section 316 of the Higher Education Act (20 U.S.C. 1059c)).(3)Perkins CTE definitionsThe terms career and technical education, dual or concurrent enrollment program, and work-based learning have the meanings given the in terms in section 3 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302).(b)Grant authority(1)In generalFrom the funds appropriated under subsection (h) and not reserved under subsection (f), the Secretary (acting through the Employment and Training Administration), in collaboration with the Secretary of Education (acting through the Office of Career, Technical, and Adult Education) shall award, on a competitive basis, grants, contracts, or cooperative agreements, in accordance with section 169(b)(5) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3224(b)(5)), to eligible entities to assist such eligible entities in— (A)establishing and scaling career training programs, including career and technical education programs, and industry and sector partnerships to inform such programs; and (B)providing necessary student supports.(2)Award amountsThe total amount of funds awarded under this section to an eligible entity shall not exceed—(A)in the case of an eligible entity that is eligible institution, $2,500,000; and(B)in the case of an eligible entity that is a consortium, $15,000,000.(3)Award periodA grant, contract, or cooperative agreement awarded under this section shall be for a period of not more than 4 years, except that the Secretary may extend such a grant, contract, or agreement for an additional 2-year period, based on the outcomes reported under subsection (g)(1) of the programs supported under such grant, contract, or cooperative agreement. (4)Equitable distributionIn awarding grants under this section, the Secretary shall ensure, to the extent practicable, the equitable distribution of grants, based on—(A)geography (such as urban and rural distribution); and(B)States and local areas significantly impacted by the COVID–19 national emergency.(c)PriorityIn awarding funds under this section, the Secretary shall give priority to eligible entities that will use such funds to serve individuals impacted by the COVID–19 national emergency, as demonstrated by providing an assurance in the application submitted under subsection (d) that the eligible entity will use such funds to—(1)serve such individuals with barriers to employment, veterans, spouses of members of the Armed Forces, Native Americans, Alaska Natives, Native Hawaiians, individuals with disabilities, or incumbent workers who are low-skilled and who need to increase their employability skills; (2)serve such individuals from each major racial and ethnic group or gender with lower than average educational attainment in the State or employment in the in-demand industry sector or occupation that such award will support; or(3)serve areas with high unemployment rates or high levels of poverty, including rural areas.(d)ApplicationAn eligible entity seeking an award of funds under this section shall submit to the Secretary an application containing a grant proposal at such time and in such manner, and containing such information, as required by the Secretary, including a detailed description of the following:(1)Each entity (and the roles and responsibilities of each entity) with which the eligible entity will partner to carry out activities under this section, including each of the following:(A)An industry or sector partnership representing a high-skill, high-wage, or in-demand industry sector or occupation.(B)A State higher education agency or a State workforce agency.(C)To the extent practicable—(i)State or local workforce development systems;(ii)economic development and other relevant State or local agencies;(iii)one or more community-based organizations;(iv)one or more institutions of higher education that primarily award 4-year degrees with which the eligible institution has developed or will develop articulation agreements for programs created or expanded using funds under this section;(v)one or more providers of adult education; and(vi)one or more labor organizations or joint labor-management partnerships.(2)The programs that will be supported with such award, including a description of—(A)each program that will developed or expanded, and how the program will be responsive to the high-skill, high-wage, or in-demand industry sectors or occupations in the geographic region served by the eligible entity under this section, including—(i)how the eligible entity will collaborate with employers to ensure each such program will provide the skills and competencies necessary to meet future employment demand; and(ii)the quantitative data and evidence that demonstrates the extent to which each such program will meet the needs of employers in the geographic area served by the eligible entity under this section;(B)the recognized postsecondary credentials to be awarded under each program described in subparagraph (A); (C)how each such program will facilitate cooperation between representatives of workers and employers in the local areas to ensure a fair and engaging workplace that balances the priorities and well-being of workers with the needs of businesses;(D)the extent to which each such program aligns with a statewide or regional workforce development strategy, including such strategies established under section 102(b)(1) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3112(b)(1)); and(E)how the eligible entity will ensure the quality of each such program, the career pathways within such programs, and the jobs in the industry sectors or occupations to which the program is aligned.(3)The extent to which the eligible entity can leverage additional resources, and demonstration of the future sustainability of each such program.(4)How each such program and activities carried out under the grant will include evidence-based practices, including a description of such practices.(5)The student populations that will be served by the eligible entity, including—(A)an analysis of any barriers to employment or barriers to postsecondary education that such populations face, and an analysis of how the services to be provided by the eligible entity under this section will address such barriers; and(B)how the eligible entity will support such populations to establish a work history, demonstrate success in the workplace, and develop the skills and competencies that lead to entry into and retention in unsubsidized employment.(6)Assurances the eligible entity will participate in and comply with third-party evaluations described in subsection (f)(3).(e)Use of funds(1)In generalAn eligible entity shall use a grant awarded under this section to establish and scale career training programs, including career and technical education programs, and career pathways and supports for students participating in such programs.(2)Student support and emergency servicesNot less than 15 percent of the grant awarded to an eligible entity under this section shall be used to carry out student support services which may include the following:(A)Supportive services, including child­care, transportation, mental health services, substance use disorder prevention and treatment, assistance in obtaining health insurance coverage, housing, and other benefits, as appropriate.(B)Connecting students to State or Federal means-tested benefits programs, including the means-tested Federal benefits programs described in subparagraphs (A) through (F) of section 479(d)(2) of the Higher Education Act of 1965 (20 U.S.C. 1087ss(d)(2)).(C)The provision of direct financial assistance to help students facing financial hardships that may impact enrollment in or completion of a program assisted with such funds.(D)Navigation, coaching, mentorship, and case management services, including providing information and outreach to populations described in subsection (c) to take part in a program supported with such funds.(E)Providing access to necessary supplies, materials, or technological devices, and required equipment, and other supports necessary to participate in such programs.(3)Additional required program activitiesThe funds awarded to an eligible entity under this section that remain after carrying out paragraph (2) shall be used to—(A)create, develop, or expand articulation agreements (as defined in section 486A(a) of the Higher Education Act of 1965 (20 U.S.C. 1093a(a))), credit transfer agreements, policies to award credit for prior learning, corequisite remediation, dual or concurrent enrollment programs, career pathways, and competency-based education;(B)establish or expand industry or sector partnerships to develop or expand academic programs and curricula;(C)establish or expand work-based learning opportunities, including apprenticeship programs or paid internships;(D)establish or implement plans for programs supported with funds under this section to be included on the eligible training provider, as described under section 122(d) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3152(d));(E)award academic credit or provide for academic alignment towards credit pathways for programs assisted with such funds, including industry recognized credentials, competency-based education, or work-based learning;(F)make available open, searchable, and comparable information on the recognized postsecondary credentials awarded under such programs, including the related skills or competencies, related employment, and earnings outcomes; or(G)acquiring equipment necessary to support activities permitted under this section.(f)Secretarial reservationsNot more than 5 percent of the funds appropriated for a fiscal year may be used by the Secretary for—(1)the administration of the program under this section, including providing technical assistance to eligible entities;(2)targeted outreach to eligible institutions serving a high number or high percentage of low-income populations, and rural serving eligible institutions to provide guidance and assistance in the grant application process under this section; and(3)a rigorous, third-party evaluation that uses experimental or quasi-experimental design or other research methodologies that allow for the strongest possible causal inferences to determine whether each eligible entity carrying out a program supported under this section has met the goals of such program as described in the application submitted by eligible entity, including through a national assessment of all such programs at the conclusion of each award period described in subsection (b)(3).(g)Reports and dissemination(1)Reports(A)Eligible entityEach eligible entity receiving funds under this section shall report to the Secretary annually on—(i)a description of the programs supported with such funds, including activities carried out directly by the eligible entity and activities carried out by each partner of the eligible entity described in subsection (d)(1);(ii)data on the population served with the funds and labor market outcomes of populations served by the funds;(iii)resources leveraged by the eligible entity to support activities under this section; and(iv)the performance of each such program with respect to the indicators of performance under section 116(b)(2)(A)(i) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3141(b)(2)(A)(i)).(B)SecretaryUpon receipt of a report under subparagraph (A), the Secretary shall submit such report to the Committee on Education and Labor of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate. (2)DisseminationEach eligible entity receiving funds under this section shall—(A)participate in activities regarding the dissemination of related research, best practices, and technical assistance; and(B)to the extent practicable, and as determined by the Secretary, make available to the public any materials created under the grant.(h)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $2,000,000,000 for fiscal year 2021, to remain available through fiscal year 2025. GGeneral Provisions171.General provisions(a)Supplement, not supplantAny Federal funds provided under this title shall be used only to supplement and not supplant the funds that would, in the absence of such Federal funds, be made available from State or local public funds for adult education and literacy activities, employment and training activities, or other activities carried out under the Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.).(b)EvaluationsAny activity or program carried out with funds provided under this title shall be subject to the following:(1)Measurement with performance accountability indicators in accordance with section 116(b)(2)(A) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3141(b)(2)(A)) or as provided as follows:(A)With respect to an activity or program carried out under section 131, the measurement with performance accountability indicators shall be in accordance with section 116(b)(2)(A)(ii) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3141(b)(2)(A)(ii)).(B)With respect to an activity or program carried out under section 143, the measurement with performance accountability indicators shall be in accordance with section 116(b)(2)(A)(ii) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3141(b)(2)(A)(ii)).(2)Rigorous evaluation using research approaches appropriate to the level of development and maturity of the activity or program, which evaluation may include random assignment or quasi-experimental impact evaluations, implementation evaluations, pre-experimental studies, and feasibility studies, including studies of job quality measures and credential transparency.(c)Uses of fundsFrom the funds appropriated under subsection (d), the Secretary of Labor shall—(1)support the administration of the funds under this title and evaluation of activities and programs described in subsection (b), including by providing guidance and technical assistance to States and local areas;(2)establish an interagency agreement with the Secretary of Education for—(A)coordination of funding priorities, with other relevant Federal agencies, as applicable;(B)dissemination and administration of grants and funding under this title; and(C)execution of research and evaluation activities to minimize the duplication of efforts and job training investments;(3)provide guidance to States and local areas on how to make, and financial support to enable the States and local areas to make, information on recognized postsecondary credentials and related competencies being awarded for activities carried out with funds under this title publicly available, searchable, and comparable as linked open data;(4)not later than 30 days after the date of enactment of this Act, issue guidance for implementing this title in accordance with the Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.); and(5)provide not less than $1,000,000 for each fiscal year for the Office of Inspector General of the Department of Labor to oversee the administration and distribution of funds under this title.(d)Authorization of appropriationsThere is authorized to be appropriated $90,000,000 to carry out this section for fiscal year 2021, to remain available through fiscal year 2025.IICarl D. Perkins Career and Technical Education Act of 2006201.Definitions and Perkins CTE requirementsExcept as otherwise provided, in this title—(1)the terms have the meanings given the terms in section 3 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302); and(2)an allotment, allocation, or other provision of funds made under this title in accordance with a provision of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2301 et seq.) shall be made in compliance with the applicable requirements of such Act (20 U.S.C. 2301 et seq.).202.Perkins career and technical education(a)Distribution of funds(1)StatesFrom the amounts appropriated under subsection (c), the Secretary shall make allotments to eligible agencies in accordance with section 111(a)(3) of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2321(a)(3)).(2)Local areas(A)In generalNot later than 30 days after an eligible agency receives an allotment under paragraph (1), the eligible agency shall make available such funds in accordance with section 112(a) of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2322(a)), including making such funds available for distribution to eligible recipients in accordance with sections 131 and 132 of such Act (20 U.S.C. 2531; 2532). (B)Reserved fundsAn eligible agency that reserves funds in accordance with section 112(a)(1) of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2322(a)) to be used in accordance with section 112(c) of such Act, may also use such reserved funds for digital, physical, or technology infrastructure related projects to improve career and technical education offerings within the State.(b)Uses of fundsEach eligible agency and eligible recipient shall use the funds received under this section to carry out activities improving or expanding career and technical education programs and programs of study to adequately respond to State and local needs as a result of the COVID–19 national emergency, including—(1)expanding and modernizing digital, physical, or technology infrastructure to deliver in-person, online, virtual, and simulated educational and work-based learning experiences;(2)acquiring appropriate equipment, technology, supplies, and instructional materials aligned with business and industry needs, including machinery, testing equipment, tools, hardware, software, other new and emerging instructional materials, and assistive technology as applicable; (3)providing incentives to employers and CTE participants facing economic hardships due to the COVID–19 national emergency to participate in work-based learning programs;(4)expanding or adapting program offerings or supports based on an updated comprehensive needs assessment to systemically respond to employers’ and CTE participants’ changing needs as a result of the COVID–19 national emergency; or(5)providing for professional development and training activities for career and technical education teachers, faculty, school leaders, administrators, specialized instructional support personnel, career guidance and academic counselors, and paraprofessionals to support activities carried out under this section.(c)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $1,000,000,000 for fiscal year 2021, to remain available through fiscal year 2023. 203.General provisions(a)Supplement, not supplantAny Federal funds provided under this title shall be used only to supplement the funds that would, in the absence of such Federal funds, be made available from non-Federal sources for career and technical education programs or other activities carried out under the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2301 et seq.), and not to supplant such funds.(b)EvaluationsAny activity or program carried out with funds received under this title shall be subject to—(1)performance accountability indicators in accordance with section 113 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2323); and(2)rigorous evaluation using research approaches appropriate to the level of development and maturity of the activity or program, including random assignment or quasi-experimental impact evaluations, implementation evaluations, pre-experimental studies, and feasibility studies, including studying job quality measures and credential transparency.(c)Uses of fundsFrom the funds appropriated under subsection (d), the Secretary shall—(1)support the administration of the funds for this title and evaluation of such activities described in subsection (b);(2)establish an interagency agreement with the Secretary of Labor for—(A)coordinating funding priorities, including with other relevant Federal agencies, including the Department of Health and Human Services;(B)dissemination and administration of grants and funding under this title; and(C)execution of research and evaluation activities to minimize the duplication of efforts and job training investments and facilitate greater blending and braiding of Federal and non-Federal funds;(3)not later than 30 days after the date of enactment of this Act, issue guidance for implementing this title in accordance with the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2301 et seq.); and(4)provide not less than $250,000 for each fiscal year for the Office of Inspector General of the Department of Education to oversee the administration and distribution of funds under this title. (d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $10,000,000 for fiscal year 2021, to remain available through fiscal year 2025. 